        Case 1:19-cr-00374-JMF Document 56-1 Filed 06/11/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------
                                                               :
UNITED STATES OF AMERICA,                                      :
                                                               :   19 Cr. 374
                                                               :
                                                               :
       v.                                                      :
                                                               :
MICHAEL AVENATTI,                                              :
                                                               :
               Defendant.                                      :
                                                               :
------------------------------------------------------------




      DEFENDANT MICHAEL AVENATTI’S RENEWED MOTION TO
                         TRANSFER



                                              Thomas D. Warren (pro hac vice)
                                              Daniel Dubin (pro hac vice)
                                              WARREN TERZIAN LLP
                                              700 South Flower Street, Suite 1000
                                              Los Angeles, CA 90017
                                              Telephone: (216) 304 4970
                                              tom.warren@warrenterzian.com
                                              daniel.dubin@warrenterzian.com

                                              Attorneys for Defendant
                                              Michael Avenatti
        Case 1:19-cr-00374-JMF Document 56-1 Filed 06/11/20 Page 2 of 6




      Defendant Michael Avenatti, through his counsel of record, and pursuant to

Fed. R. Crim. P. 21 and the Court’s Order at Dkt. 55., respectfully submits this

memorandum in support of his renewed motion to transfer this case to the Central

District of California.

I.    INTRODUCTION

      This motion seeks the Rule 21 transfer of this case to the Central District of

California so that it may be consolidated and tried together under Rule 13 with the

pending case, United States v. Avenatti, No. 19- 061-JVS (Selna, J.) (“CDCA

case”). As previously argued, the cases are “of the same or similar character” and,

as alleged, “constitute parts of a common scheme or plan” under Rule 8(a). And

the alleged net loss in this case is only about $150,000, a number dwarfed by the

alleged $9 million loss amount in the CDCA case and well below typical SDNY

USAO guidelines for prosecution.

      In light of the COVID-19 pandemic, there is no compelling reason to

proceed with two separate trials on two different coasts. The conservation of

judicial and juror resources, as well as the protection of the public from exposure

to SARS-CoV-2, are paramount. This case should be transferred to the Central

District of California where it can be tried alongside the similar claims presented in

that case.
        Case 1:19-cr-00374-JMF Document 56-1 Filed 06/11/20 Page 3 of 6




II.   ARGUMENT

      Fed. R. Crim. P. 21(b) provides for the transfer of a criminal proceeding to

other districts “for the convenience of the parties and witnesses and in the interest

of justice.” Rule 21(b) motion is vested in the sound discretion of the district court.

United States v. Maldonado-Rivera, 922 F.2d 934, 966 (2d Cir. 1990). The test to

be applied to a Rule 21(b) motion to transfer was set out in Platt v. Minn. Mining

& Mfg. Co., 376 U.S. 240, 243–44 (1964). In Platt, the Supreme Court articulated

factors that the courts must consider when determining whether to transfer a case.

Id. These factors include: 1) the location of the defendant; 2) location of possible

witnesses; 3) location of the events at issue; 4) location of documents and records;

5) disruption of defendant’s business; 6) expense to the parties; 7) location of

counsel; 8) relative accessibility of place of trial; 9) docket condition of the district

courts involved; and 10) any other special elements that might affect transfer. Id.

      In Mr. Avenatti’s prior motion to transfer, he set out why the Platt factors

favor the transfer of this case to the Central District of California. See Dkt. 19-1.

This motion incorporates those arguments, and renews the motion because the

COVID-19 pandemic and its effect on judicial resources and the safety of

participants in the judicial process present an even stronger case under Platt for

transferring the case to the CDCA.
       Case 1:19-cr-00374-JMF Document 56-1 Filed 06/11/20 Page 4 of 6




      A.     The Effect of COVID-19 on the Legal System and its Participants
             Warrants Transfer of this Case to the CDCA.

      The COVID-19 pandemic implicates two aspects of the Platt analysis – the

“docket condition” of the district courts involved, and “any other special elements

which might affect the transfer.” Platt, 376 U.S. at 244.

      The COVID-19 pandemic has disturbed the normal operations of the legal

system throughout the county, as the Court well knows. All criminal trials in the

Southern District of New York have been put on hold as the assembly of

prospective jurors is currently impossible and unsafe. At the time of this motion, it

is uncertain when criminal trials will resume, and it is becoming increasingly likely

that there will not be any criminal trials until at least early 2021—if and when a

vaccine is manufactured, tested, approved, and made available. Accordingly, once

federal courts do resume trials, the criminal and civil dockets of both the SDNY

and the CDCA will be profoundly backlogged, justifying consolidation of cases

where appropriate.

       Moreover, there is no reason to assemble two jury venires and unnecessarily

expose two sets of judicial participants—judges, law clerks, jurors, attorneys,

witnesses, court reporters, court clerks, members of the public, and the media—to

possible infection with SARS-CoV-2, which has already infected more than 2

million Americans and killed more than 110,000 at the time of this writing.
        Case 1:19-cr-00374-JMF Document 56-1 Filed 06/11/20 Page 5 of 6




       B.    This is Especially True Given The Similarity of the Cases.

       Endangering the welfare of two sets of participants in the judicial process is

particularly unwarranted given the similarity of the charges at issue in the case.

Putting aside the significant publicity that Mr. Avenatti’s representation of Ms.

Stephanie Clifford has received in the media, it cannot be seriously disputed that

the nature of the allegations in this case and in the CDCA case is the same. The

CDCA case involves six former clients, each giving rise to separate counts, while

this case has only one. Nor can it be disputed that this indictment could have been

brought in the CDCA, as that is where Mr. Avenatti lived and primarily practiced

law.

       Given the pandemic and trial backlog, when one considers the similarities

between the cases, the fact that the charges involving Ms. Clifford could be easily

tacked on to the existing CDCA indictment, and the fact that the alleged loss in this

case is dwarfed by the loss amount in the CDCA, there is no reason to have a

separate criminal trial here.
        Case 1:19-cr-00374-JMF Document 56-1 Filed 06/11/20 Page 6 of 6




III.   CONCLUSION

       The Court should grant Mr. Avenatti’s renewed motion to transfer.


                                 Respectfully submitted,

                                 /s/ Thomas D. Warren
                                 Thomas D. Warren (pro hac vice)
                                 Daniel Dubin (pro hac vice)
                                 Warren Terzian LLP
                                 700 South Flower Street, Suite 1000
                                 Los Angeles, CA 90017
                                 Telephone: (216) 304 4970
                                 tom.warren@warrenterzian.com
                                 daniel.dubin@warrenterzian.com

                                 Attorneys for Defendant
                                 Michael Avenatti




                          CERTIFICATE OF SERVICE

       I hereby certify that on June 11, 2020, I caused a true and correct copy of the

foregoing to be served by electronic means, via the Court’s CM/ECF system, on all

counsel registered to receive electronic notes.

       /s/ Thomas D. Warren
       Thomas D. Warren
